                  Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 1 of 22




 1                                                                              Honorable Thomas S. Zilly

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      MARGARET DALLO,
 9
               Plaintiff,                                    NO. 2:19-cv-00865-TSZ
10
          v.                                                 PRE-TRIAL ORDER
11
      HOLLAND AMERICA LINE N.V., LLC, a
12    Curacao corporation,

13             Defendant.

14                                              JURISDICTION

15              Jurisdiction is vested in this court under the contractual forum selection clause contained

16   within Defendants’ cruise contract; and by virtue of diversity of citizenship 28 U.S.C. § 1332.

17                                            CLAIMS AND DEFENSES

18   1.         Claims:

19              Plaintiff will pursue at trial the following claims: Defendants owed Plaintiff a duty to

20   exercise reasonable care under the circumstances. This duty included (a) a duty to warn

21   passengers of an unreasonably dangerous condition of which they were actually or constructively

22   aware, (b) a duty to properly maintain the vessel in a reasonably safe condition, and (c) a duty to

23   exercise reasonable care for the safety of its passengers on their ship.



      Pre-Trial Order – Page 1                                                  FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                     S EATTLE , WA 98101
                                                                                        (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 2 of 22




 1            Defendants knew or reasonably should have known about the unreasonably dangerous

 2   condition posed by the placement of the door and the lack of warning to passengers when the

 3   door was opening.

 4            The unreasonably dangerous condition posed by the door was not apparent, open, or

 5   obvious to Plaintiff.

 6            It is reasonably foreseeable that a door of this kind could cause injury to passengers

 7   walking by if opened without due caution.

 8            Defendants breached their duty of reasonable care by, inter alia, failing to warn Plaintiff

 9   of the unreasonably dangerous condition posed by the door, failing to open the door with due care

10   and caution, and failing to implement and follow appropriate safety precautions that could have

11   prevented this incident.

12   2.       Defenses:

13            Defendants intend to pursue the following affirmative defenses and/or claims for relief at

14   trial:

15            Defendants assert Plaintiff cannot prove her negligence claim.

16            Plaintiff’s alleged accident, injuries, losses or damages were partially or wholly caused or

17   contributed to by Plaintiff’s own carelessness and negligence.

18            Plaintiff’s alleged accident, injuries, losses or damages were aggravated by Plaintiff’s

19   failure to exercise reasonable diligence to mitigate her accident or injuries.

20

21

22

23



      Pre-Trial Order – Page 2                                                 FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                          1109 – 1 ST A VENUE , S UITE 501
                                                                                    S EATTLE , WA 98101
                                                                                       (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 3 of 22




 1           Plaintiff had injuries and conditions which pre-existed the subject incident.

 2           Plaintiff’s alleged injuries, losses and/or damages, if any, were and are the result of an

 3   open, obvious, and apparent “danger” that was known to and recognized by Plaintiff but who

 4   nevertheless knowingly, willingly, intentionally, and voluntarily exposed herself to said danger,

 5   thereby assuming the risk of accident, injury, and damage.

 6           Defendants had no actual or constructive notice that the subject door was a dangerous

 7   condition.

 8           Defendants did not breach their duty to exercise reasonable care for the safety of their

 9   passengers on their ship.

10                                                ADMITTED FACTS

11           The following facts are admitted by the parties:

12           1.      On November 26, 2018, Holland America Line N.V. was the operator of the MS

13   EURODAM;

14           2.      If there was any negligence by the Holland America Line or its agents or

15   employees, including but not limited to Stefan Milic, the parties agree that Holland America Line

16   N.V. is the company responsible.

17           3.      The subject cruise began in the port of San Diego, CA on November 11, 2018, and

18   was scheduled for an 18-day round trip voyage to Hawaii and back;

19           4.      Ms. Dallo and two of her daughters were assigned to Stateroom No. 7002,

20   Rotterdam Deck, during her cruise aboard the MS EURODAM;

21           5.      Ms. Dallo’s accident occurred on November 26, 2018, which was the 15th day of

22   her cruise;

23



      Pre-Trial Order – Page 3                                                FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                        1109 – 1 ST A VENUE , S UITE 501
                                                                                  S EATTLE , WA 98101
                                                                                     (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 4 of 22




 1            6.     Stefan Milic was working at “The Shops” on board the MS EURODAM on

 2   November 26, 2018;

 3            7.     On November 26, 2018 Mr. Milic opened a door from a crew assembly area

 4   outward into the hallway where Plaintiff was walking;

 5            8.     Mr. Milic contacted the Plaintiff with the door when he opened it;

 6            9.     Ms. Dallo fell when the door contacted her; and

 7            10.    Ms. Dallo developed bilateral subdural hematomas which required surgery and

 8   other medical care after this incident occurred.

 9
                                                    ISSUES OF LAW
10
              The following are the issues of law determined by the Court:
11
              1.     Defendant’s Motion in Limine No. 1, docket no. 34, is DENIED in part as to
12
     excluding plaintiff’s expert Dr. Cary Albertson as unqualified to testify concerning the
13
     reasonableness of plaintiff’s medical bills, and otherwise DEFERRED to trial.
14
              2.     Defendant’s Motion in Limine No. 2, docket no. 35, is DENIED in part as to
15
     excluding plaintiff’s expert Joellen Gill as unqualified to testify, and otherwise DEFERRED to
16
     trial.
17
                                                EXPERT WITNESSES
18
              1.     Each party shall be limited to one (1) expert witness on any issue.
19
              2.     The name(s) and addresses of the expert witness(es) to be used by each party at
20
     the trial and the issue upon which each will testify is:
21
     (1)      On behalf of Plaintiff:
22
              A.     Cary D. Alberstone, MD, FACS – will testify live, or via videoconference, 1700
                     North Rose Avenue, Suite 250, Oxnard, CA 93030, (805) 983-1700. Dr.
23
                     Alberstone is a medical doctor who specializes in brain and spinal surgery who will
                     be called to testify regarding the injuries received by Ms. Dallo and the resultant

      Pre-Trial Order – Page 4                                                FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                        1109 – 1 ST A VENUE , S UITE 501
                                                                                  S EATTLE , WA 98101
                                                                                     (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 5 of 22




 1                   treatment. He will also testify that Plaintiff’s medical bills presented to the jury are
                     reasonable, necessary, and related to the subject incident.
 2
             B.      Joellen Gill – will testify live, or via videoconference, Applied Cognitive Sciences,
 3                   10501 South Lambs Lane, Mica, WA 99023, (509) 624-3714. Ms. Gill is a human
                     factors engineering consultant who is board certified in professional ergonomics
 4                   who will be called to testify human factor considerations consistent with her report
                     previously disclosed.
 5
             C.      Ziad Allos, MD – will testify live, or via videoconference, or via videotaped
 6                   deposition, Scripps Health, 10862 Calle Verde, La Mesa, CA 91941, (619) 660-
                     1822. Dr. Allos is Plaintiff’s primary care physician. He is a non-retained hybrid
 7                   expert. He has knowledge of the facts related to Plaintiff’s injuries and her physical
                     condition both before and after the injury and will offer opinions consistent with
 8                   his testimony at his deposition.

 9   (2)     On behalf of Defendants:

10           A.      Chitra Venkatasubramanian, M.B.B.S, M.D, MSc., FNCS; Stanford Stroke Center
                     at 780 Welch Road, Suite 350, Palo Alto, CA 94303. Dr. Venkatasubramanian is
11                   a clinical professor of neurology and neurosurgery at Stanford University Medical
                     Center. She is a board certified physician in neurology, vascular neurology and
12                   neurocritical care. She will testify regarding the injuries sustained by Ms. Dallo;
                     Ms. Dallo’s pre-existing conditions and medical history; treatment of the alleged
13                   injuries and pre-existing conditions; explanation of Ms. Dallo’s cognitive,
                     physical and psychiatric complaints; pre- post – accident disability, if any; and the
14                   appropriateness of medical treatment to date and future treatment, if any,
                     consistent with her report. Dr. Venkatasubramanian will testify remotely.
15
             B.      Isaac N. Ikram, M.Sc.; Biomechanical Research & Testing, LLC at 2201 North
16                   Lakewood Boulevard, Ste.1865, Long Beach, CA 90815. Mr. Ikram is a
                     biomechanical engineer and professional mechanical engineer. He will testify
17                   regarding his investigation and testing conducted of the alleged accident area, the
                     biomechanics of Ms. Dallo’s fall, the visual cues present to identify the presence
18                   of the subject door at the accident location, the adequacy of the width of the
                     hallway where the subject accident occurred to allow pedestrian travel without
19                   passing through the subject door’s swing path, as well as his resultant findings and
                     opinions, consistent with his report. Mr. Ikram will testify remotely.
20
             C.      Larry R. Greif, Naval Architect; Marine Engineer, LLC, 1140 Bridgeview Lane,
21                   Summerton, SC 29148. Mr. Greif is a naval architect and former Engineering
                     Officer and Coast Guard Marine Inspector. He will testify regarding his opinions
22                   as to the safe design and construction of the MS EURODAM and the subject door,
                     and safety standards that apply to cruise ships, such as the MS EURODAM,
23                   consistent with his report. Mr. Greif will testify remotely.

             D.       Dr. Wayne Anderson, 742 Via Monte Video St., Claremont, CA 91711-1567. Dr.
                      Anderson is Ms. Dallo’s former primary care physician. He is a non-retained
      Pre-Trial Order – Page 5                                            FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                     S EATTLE , WA 98101
                                                                                        (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 6 of 22




 1                   hybrid expert. He has knowledge of Ms. Dallo’s physical, cognitive and
                     psychiatric conditions prior to the subject accident. Dr. Anderson’s testimony will
 2                   be offered via deposition transcript.

 3           E.      Dr. Ziad Allos, Scripps Health,10862 Calle Verde, La Mesa, CA 91941. Dr. Allos
                     is Ms. Dallo’s primary care physician. He is a non-retained hybrid expert. He has
 4                   knowledge of Ms. Dallo’s physical, cognitive and psychiatric conditions prior to
                     and subsequent to the subject accident. Dr. Allos’ testimony will be offered via
 5                   deposition transcript.
                                            OTHER WITNESSES
 6
             The names and addresses of witnesses, other than experts, to be used by each party at the
 7
     time of trial and the general nature of the testimony of each are:
 8
     (1)     On behalf of Plaintiff:
 9
             A.      Margaret Dallo – will testify live, or via videoconference, c/o
10                   FRIEDMAN│RUBIN, 1109 – 1st Avenue, Suite 501, Seattle, WA 98101, (206)
                     501-4446. Ms. Dallo is the plaintiff in this matter. She will be called to testify
11                   regarding the nature of her injuries, the circumstances and cause of her injuries,
                     and the impact of injuries to the quality of her life.
12
             B.      Jacklen Michail – will testify live, or via videoconference, 3133 Jamacha View
13                   Drive, El Cajon, CA, (619) 733-6621. Ms. Michail is Plaintiff’s daughter and was
                     present when Plaintiff was injured. She has knowledge of the facts related to
14                   Plaintiff’s injuries and her physical condition prior to and since the injury. She also
                     has knowledge of the facts related to Plaintiff’s damages resulting from the injuries.
15
             C.      Layla Konja (deceased) – will testify via videotaped deposition. Ms. Konja was
16                   Plaintiff’s daughter and was present when Plaintiff was injured. She had knowledge
                     of the facts related to Plaintiff’s injuries and her physical condition prior to and
17                   since the injury. She also had knowledge of the facts related to Plaintiff’s damages
                     resulting from the injuries.
18
             D.      Michael Dallo, Sr. – will testify live, or via videoconference, 3589 Babel Drive,
19                   Jamul, CA, (619) 301-9601. Mr. Dallo is Plaintiff’s son. He has knowledge of facts
                     related to Plaintiff’s injuries and her physical condition prior to and since the injury.
20                   He also has knowledge of facts related to Plaintiff’s damages resulting from the
                     injuries.
21
             E.      Mona Dallo – will testify live, or via videoconference, 3589 Babel Drive, Jamul,
22                   CA, (619) 756-3216. Ms. Dallo is Plaintiff’s daughter-in-law. She has knowledge
                     of facts related to Plaintiff’s injuries and her physical condition prior to and since
23                   the injury. She also has knowledge of facts related to Plaintiff’s damages resulting
                     from the injuries.


      Pre-Trial Order – Page 6                                                   FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                            1109 – 1 ST A VENUE , S UITE 501
                                                                                      S EATTLE , WA 98101
                                                                                         (206) 501-4446
                  Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 7 of 22




 1           F.       Mary Kalil – will testify live, or via videoconference, 3582 Tamra Court, Jamul,
                      CA, (619) 251-2670. Ms. Kalil is Plaintiff’s granddaughter. She has knowledge of
 2                    facts related to Plaintiff’s injuries and her physical condition prior to and since the
                      injury. She also has knowledge of facts related to Plaintiff’s damages resulting from
 3                    the injuries.

 4           G.       Irma Velasco – will testify live, or via videoconference, or via videotaped
                      deposition, 3890 Sipes Lane #46, San Ysidro, CA, (619) 717-9085. Ms. Velasco
 5                    is Plaintiff’s housekeeper and friend. She has knowledge of facts related to
                      Plaintiff’s injuries and her physical condition prior to and since the injury. She also
 6                    has knowledge of facts related to Plaintiff’s damages resulting from the injuries.

 7           H.       Kelly Coyne – will testify live, or via videoconference, 3125 Jamacha View Drive,
                      El Cajon, CA 92019-5143. Mr. Coyne is Plaintiff’s neighbor and friend. He has
 8                    knowledge of facts related to Plaintiff’s injuries and her physical condition prior to
                      and since the injury. He also has knowledge of facts related to Plaintiff’s damages
 9                    resulting from the injuries.

10           I.       Mark A. Aguirre – will testify live, or via videoconference, or via videotaped
                      deposition, c/o Holland America. Mr. Aguirre is an officer, director, managing
11                    agent, or other person who will testify regarding matters requested by way of Notice
                      of 30(b)(6) Deposition to HAL dated June 15, 2020.
12
             J.       James Colwell– will testify live, or via videoconference, c/o Holland America. Mr.
13                    Colwell is an officer, director, managing agent, or other person who will testify
                      regarding matters requested by way of Notice of 30(b)(6) Deposition to HAL dated
14                    June 17, 2020.

15   (2)     On behalf of Defendants:

16           A.       James Colwell, Claims Manager, Holland America Line, 450 3rd Ave W., Seattle,
                      WA 98119. Mr. Colwell is the Claims Manager for Holland America. He will
17                    testify regarding general matters with respect to Holland America Line, the MS
                      EURODAM, the passenger ticket contract, knowledge of the subject accident and
18                    prior similar accidents, reimbursement of medical expenses, and topics identified
                      in the 30(b) (6) deposition notice. Mr. Colwell will testify remotely.
19
             B.       Mark Aguirre, Security Officer, Holland America Line, Biñan, Laguna,
20                    Philippines. Mr. Aguirre will testify regarding general security matters with
                      respect to Holland America Line and the MS EURODAM, his investigation of the
21                    subject accident and prior similar accidents, and topics identified in the 30(b) (6)
                      deposition notice. Mr. Aguirre will testify remotely or by way of videotaped
22                    deposition.

23           C.       Layla Konja, 1466 Burris Drive, El Cajon, CA. Ms. Konja is plaintiff’s daughter
                      and witness to the subject accident. She will be called on to describe the subject
                      accident and Ms. Dallo’s physical condition prior to and subsequent to the subject
                      accident. Ms. Konja will testify by way of videotaped deposition.
      Pre-Trial Order – Page 7                                                FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                     S EATTLE , WA 98101
                                                                                        (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 8 of 22




 1
             D.      Michael Dallo, Sr., 3589 Babel Drive, Jamul, CA. Mr. Dallo is plaintiff’s son. He
 2                   will be called on to describe Ms. Dallo’s physical condition prior to and subsequent
                     to the subject accident. Mr. Dallo will likely testify by way of videotaped
 3                   deposition.

 4           E.      Mona Dallo, 3589 Babel Drive, Jamul, CA. Ms. Dallo is plaintiff’s daughter-in –
                     law. She will be called on to describe Ms. Dallo’s physical condition prior to and
 5                   subsequent to the subject accident. Ms. Dallo will likely testify by way of
                     videotaped deposition.
 6
             F.      Jacklen Michail, 3133 Jamacha View Drive, El Cajon, CA. Ms. Michail is
 7                   plaintiff’s daughter and witness to the subject accident. She will be called on to
                     describe the subject accident and Ms. Dallo’s physical condition prior to and
 8                   subsequent to the subject accident. Ms. Michail will likely testify by way of
                     videotaped deposition.
 9
             G.      Margaret Dallo, c/o FRIEDMAN RUBIN, 1109 – 1st Avenue, Suite 501, Seattle,
10                   WA 98101. Ms. Dallo is the plaintiff in this matter. She will be called on to
                     describe the subject accident, her awareness of the subject door, her physical,
11                   mental and cognitive condition prior to and subsequent to the subject accident and
                     her claimed damages. Mrs. Dallo will testify remotely.
12
                                                    EXHIBITS
13
             Identify each exhibit with a number, which becomes the number for the exhibit at the trial
14
     and appears on the exhibit tag with the following information in table format:
15
             The Parties will lodge the marked deposition transcripts they intend to offer in accordance
16
     with the Local Court Rules and any pretrial orders issued by Judge Zilly.
17
             The Parties’ Objection Code:
18
      E             Exhibit is objectionable because it constitutes attempted expert testimony from a
19                  person who was not designated as an expert (Fed. R. Civ. P. 26)
      F             Lack of Foundation
20    MIL           Subject of Motion in Limine

21           In the Authenticity and Admissibility columns, indicate “Stipulated” or “Disputed.” If

22   “Disputed,” identify the objection in the Objection column. An objection based on a Fed. R. Evid.

23   should reference the rule number; additional objections should be referenced by a code that the

     parties include with the exhibit list. The “Admitted” column is for use by the Court.
      Pre-Trial Order – Page 8                                                FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                         1109 – 1 ST A VENUE , S UITE 501
                                                                                   S EATTLE , WA 98101
                                                                                      (206) 501-4446
              Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 9 of 22




                                                                                                              Admissibility Stipulated




                                                                                                                                                                                             Authenticity and Admissibility Disputed
                                                             Admissibility Stipulated as Demonstrative Only



                                                                                                                                         Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                       Objection



                                                                                                                                                                                                                                                   Admitted
 1

 2

 3

 4

 5   #        Description

 6

 7

 8

 9
     1        Demonstrative 1                                x
10   2        Demonstrative 2                                x
     3        Eurodam Deck Plans and Staterooms                                                               X
11
     4        HAL - 0001-0013 - Cruise Contract                                                               X
12   5        HAL 0041                                                                                        X
     6        HAL 0014-0022 - ms Eurodam Case Summary                                                         X
13            HAL 0026-0027 - ms Eurodam Patient
     7                                                                                                        X
              Registration form
14            HAL 0028 - ms Eurodam Medical First
     8                                                                                                        X
              Responder Record
15            HAL 0031-0035 - Guest Accident Injury Notice
     9                                                                                                        X
              Form
16
     10       HAL 0042-0044 - ms Eurodam Detail Invoice                                                       X
17            HAL 0046-0047 - HAL Security Officer Injury
     11                                                                                                       X
              Investigation Report
18   12       HAL 0048 - HAL Guest Injury Accident Report                                                     X
              HAL 0049-0050 - MS Eurodam Crewmember
     13                                                                                                       x
19            Statement
     14       HAL 0051 - HAL Photo of Door Interior                                                           X
20
     15       HAL 0052 - HAL Photo of Door Handle                                                             X
21   16       HAL 0053 - HAL Photo of Door Exterior                                                           X
     17       HAL 0054 - HAL Photo of Door and Hallway                                                        X
22   18       Exhibit 1 from Dep of Michail                                                                   X
     19       Exhibit 4 from Dep of Konja                                                                     X
23            PDF of Slides from ORIGINAL IMAGING – 001-
     20                                                                                                       X
              002
     21       EXP GILL - 012 [video]                                                                          X
     Pre-Trial Order – Page 9                                                                                                                                                              FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                                                      1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                                                               S EATTLE , WA 98101
                                                                                                                                                                                                  (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 10 of 22




                                                                                                                 Admissibility Stipulated




                                                                                                                                                                                                Authenticity and Admissibility Disputed
                                                                Admissibility Stipulated as Demonstrative Only



                                                                                                                                            Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                                Objection



                                                                                                                                                                                                                                                            Admitted
 1

 2

 3

 4

 5   #        Description

 6

 7

 8

 9
     22       EXP GILL - 014                                                                                     X
10   23       EXP GILL - 038                                                                                     X
     24       EXP GILL - 046                                                                                     X
11
     25       HAL 0057 - Sub Rosa Surveillance [video]                                                                                      x                                                                                             Foundation
12            Plaintiff’s First Set of Requests for Admission
     26       Propounded to Defendants and Responses                                                             x
13            and Objections Thereto
     27       Rule 1006 Medical Specials Summary                                                                                                                                                                                          MIL
14   28       PHOTOS - 029                                                                                       x
     29       PHOTOS - 038                                                                                       x
15
     30       PHOTOS - 035                                                                                       x
16   31       PHOTOS - 032                                                                                       x
     32       PHOTOS - 037                                                                                       x
17   33       PHOTOS - 030                                                                                       x
     34       PHOTOS - 058                                                                                       x
18
     35       PHOTOS - 059                                                                                       x
19   36       PHOTOS - 070                                                                                       x
     37       PHOTOS - 158                                                                                       x
20   38       PHOTOS - 157                                                                                       x
     39       PHOTOS - 159                                                                                       x
21
     40       PHOTOS - 109                                                                                       x
22   41       PHOTOS - 066                                                                                       x
     42       PHOTOS - 071                                                                                       x
23   43       PHOTOS - 123                                                                                       x
     44       PHOTOS - 122                                                                                       x
     45       PHOTOS - 148                                                                                       x
     Pre-Trial Order – Page 10                                                                                                                                                                FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                                                         1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                                                                  S EATTLE , WA 98101
                                                                                                                                                                                                     (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 11 of 22




                                                                                                         Admissibility Stipulated




                                                                                                                                                                                        Authenticity and Admissibility Disputed
                                                        Admissibility Stipulated as Demonstrative Only



                                                                                                                                    Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                  Objection



                                                                                                                                                                                                                                              Admitted
 1

 2

 3

 4

 5   #        Description

 6

 7

 8

 9
     46       PHOTOS - 075                                                                               x
10   47       PHOTOS - 115                                                                               x
     48       PHOTOS - 145                                                                               x
11
     49       PHOTOS - 150                                                                               x
12   50       PHOTOS - 027                                                                               x
     51       PHOTOS - 056                                                                               x
13   52       PHOTOS - 097                                                                               x
     53       PHOTOS - 022                                                                               x
14
     54       PHOTOS - 114                                                                               x
15   55       PHOTOS - 098                                                                               x
     56       PHOTOS - 125                                                                               x
16   57       PHOTOS - 024                                                                               x
     58       PHOTOS - 117                                                                               x
17
     59       PHOTOS - 153                                                                               x
18   60       PHOTOS - 084                                                                               x
     61       PHOTOS - 127                                                                               x
19   62       PHOTOS - 111                                                                               x
     63       PHOTOS - 080                                                                               x
20
     64       PHOTOS - 120                                                                               x
21   65       PHOTOS - 128                                                                               x
     66       PHOTOS - 116                                                                               x
22   67       PHOTOS - 138                                                                               x

23   68       PHOTOS - 077                                                                               x
     69       PHOTOS - 081                                                                               x
     70       PHOTOS - 083                                                                               x

     Pre-Trial Order – Page 11                                                                                                                                                        FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                                                 1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                                                          S EATTLE , WA 98101
                                                                                                                                                                                             (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 12 of 22




                                                                                                         Admissibility Stipulated




                                                                                                                                                                                            Authenticity and Admissibility Disputed
                                                        Admissibility Stipulated as Demonstrative Only



                                                                                                                                        Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                      Objection



                                                                                                                                                                                                                                                  Admitted
 1

 2

 3

 4

 5   #        Description

 6

 7

 8

 9
     71       PHOTOS - 085                                                                               x
10   72       PHOTOS - 090                                                                               x
     73       PHOTOS - 091                                                                               x
11
     74       PHOTOS - 095                                                                               x
12   75       PHOTOS - 099                                                                               x
     76       PHOTOS - 100                                                                               x
13   77       VIDEO - 002                                                                                x
     78       PHOTOS - 092                                                                               x
14
     79       VIDEO - 006                                                                                x
15   80       PHOTOS - 101                                                                               x
     81       PHOTOS - 137                                                                               x
16   82       PHOTOS - 087                                                                               x
     83       VIDEO - 003                                                                                x
17
     84       VIDEO - 004                                                                                x
18   85       PHOTOS - 108                                                                               x
     86       PHOTOS - 103                                                                               x
19   87       PHOTOS - 104                                                                               x
     88       PHOTOS - 076                                                                               x
20
     89       PHOTOS - 105                                                                               x
              EXP ALBERSTONE – 001-028; 040-044; 047
21   90                                                                                                                             x
              (REPORTS)
22   91       EXP ALBERSTONE -030-036 (CV)                                                                                          x
     92       EXP GILL – 001-010; 093-096 (REPORTS)                                                                                 x
23   93       EXP GILL – 080-083 (CV)                                                                                               x



     Pre-Trial Order – Page 12                                                                                                                                                            FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                                                     1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                                                              S EATTLE , WA 98101
                                                                                                                                                                                                 (206) 501-4446
              Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 13 of 22




 1           With regard to Defendants’ Exhibit Nos. 236-342 these are medical records which the

 2   parties do not anticipate using in their case in chief, but rather for impeachment purposes. Due

 3   to the trial being remote, and to avoid unnecessary delay or confusion, Defendants are including

 4   these exhibits for identification purposes.




                                                                                                                     Admissibility Stipulated



                                                                                                                                                                                                  Authenticity and Admissibility Disputed
                                                                    Admissibility Stipulated as Demonstrative Only



                                                                                                                                                Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                            Objection

                                                                                                                                                                                                                                                        Admitted
 5    #      Description

 6

 7

 8

 9

10

11

12

13
       200. Diagram of Service & Crew Areas, Deck 3 MS                                                               x
14          EURODAM
       201. Plaintiff’s Responses to HAL’s First Set of                                                                                         x
15          Interrogatories – September 16, 2019
       202. Exhibit 2 from J. Michail deposition                                                                     x
16     203. February 5, 2020 Report from Larry R. Greif                                                                                         x

17     204. Larry R. Greif’s CV                                                                                                                 x
                                                                                                                                                x                                                                                           401
18     205. Passenger Ship Safety Certificate dated June 9, 2018                                                                                                                                                                            -
                                                                                                                                                                                                                                            403
19                                                                                                                                              x                                                                                           401
       206. Passenger Ship Safety Certificate dated April 1, 2020                                                                                                                                                                           -
20                                                                                                                                                                                                                                          403
       207. February 19, 2020 report from Chitra                                                                                                x
21          Venkatasubramanian, M.B.B.S, M.D, MSc.
       208. CV of Chitra Venkatasubramanian, M.B.B.S, M.D,                                                                                      x
22          MSc.
       209. March 5, 2020 Report from Isaac Ikram with CV                                                                                       x
23
       210. Ikram’s photo Figure 1.PNG from 9/21/19 inspection                                                       x
       211. Ikram’s photo Figure 2.PNG from 9/21/19 inspection                                                       x

      Pre-Trial Order – Page 13                                                                                                                 FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                   1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                             S EATTLE , WA 98101
                                                                                                                                                                (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 14 of 22




                                                                                                             Admissibility Stipulated



                                                                                                                                                                                          Authenticity and Admissibility Disputed
                                                            Admissibility Stipulated as Demonstrative Only



                                                                                                                                        Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                    Objection

                                                                                                                                                                                                                                                Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      212. Ikram’s photo DSC_4797 from 9/21/19 inspection                                                    x
10    213. Ikram’s photo DSC_4775 from 9/21/19 inspection                                                    x

11    214. Ikram’s photo DSC_4770 from 9/21/19 inspection                                                    X
      215. Ikram’s photo DSC_4767 from 9/21/19 inspection                                                    X
12
      216. Ikram’s photo DSC_4774 from 9/21/19 inspection                                                    X
13    217. Ikram’s photo DSC_4768 from 9/21/19 inspection                                                    X

14    218. Ikram’s photo DSC_4769 from 9/21/19 inspection                                                    X
      219. Ikram’s photo DSC_4764 from 9/21/19 inspection                                                    X
15
      220. Ikram’s photo DSC_4643 from 9/21/19 inspection                                                    X
16    221. Ikram’s photo DSC_4657 from 9/21/19 inspection                                                    x

17    222. Ikram’s photo DSC_4645 from 9/21/19 inspection                                                    X
      223. Ikram’s photo DSC_4685 from 9/21/19 inspection                                                    X
18
      224. Ikram’s photo DSC_4660 from 9/21/19 inspection                                                    X
19    225. Ikram’s photo DSC_4799 from 9/21/19 inspection                                                    X

20    226. Ikram’s video 0007 from 9/21/19 inspection                                                        X
      227. Ikram’s video 0008 from 9/21/19 inspection                                                        X
21
      228. Ikram’s video 0009 from 9/21/19 inspection                                                        X
22    229. Ikram Plan View of Hallway Top 1                 x

23    230. Ikram Plan View of Hallway Top 2                 x
      231. Ikram Plan View of Hallway Top 3                 x


     Pre-Trial Order – Page 14                                                                                                          FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                            1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                     S EATTLE , WA 98101
                                                                                                                                                        (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 15 of 22




                                                                                                              Admissibility Stipulated



                                                                                                                                                                                           Authenticity and Admissibility Disputed
                                                             Admissibility Stipulated as Demonstrative Only



                                                                                                                                         Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                     Objection

                                                                                                                                                                                                                                                 Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      232. Ikram Plan View of Hallway Top 1 annotations      x
10    233. Ikram Plan View of Hallway Top 2 annotations      x

11    234. Ikram Plan View of Hallway Top 3 annotations      x

12    235. Illustration of the subdural space and subdural                                                    x
           hematoma
      236. February 4, 2009 report of Dr. Wayne Anderson                                                                                 x
13
      237. April 1, 2009 report of Dr. John Saad                                                                                         X
14    238. June 9, 2009 report of Dr. Wayne Anderson                                                                                     X

15    239. February 3, 2010 report of Dr. Wayne Anderson                                                                                 X
      240. May 5, 2010 report of Dr. Wayne Anderson                                                                                      X
16
      241. July 30, 2010 report of Dr. Wayne Anderson                                                                                    X
17    242. October 4, 2010 report of Dr. Emily Engel                                                                                     X

18    243. March 22, 2011 report of Dr. Wayne Anderson                                                                                   X
      244. July 6, 2011 report of Dr. Wayne Anderson                                                                                     X
19
      245. November 23, 2011 report of Dr. Wayne Anderson                                                                                X
20    246. November 23, 2011 right knee x-ray report                                                                                     X

21    247. February 25, 2012 report of Dr. Steven Copp                                                                                   X
      248. February 28, 2012 bone scan report                                                                                            X
22
      249. March 20, 2012 report of Dr. Steven Copp                                                                                      X
23    250. July 3, 2012 report of Dr. Erick Huang                                                                                        X
      251. July 11, 2012 report of Dr. Wayne Anderson                                                                                    X

     Pre-Trial Order – Page 15                                                                                                           FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                             1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                      S EATTLE , WA 98101
                                                                                                                                                         (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 16 of 22




                                                                                                               Admissibility Stipulated



                                                                                                                                                                                            Authenticity and Admissibility Disputed
                                                              Admissibility Stipulated as Demonstrative Only



                                                                                                                                          Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                      Objection

                                                                                                                                                                                                                                                  Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      252. September 12, 2012 report of Dr. Michael Magpile                                                                               X
10    253. January 23, 2013 report of Dr. Wayne Anderson                                                                                  X

11    254. March 11, 2013 report of Dr. Wayne Anderson                                                                                    X
      255. March 11, 2013 right knee x-ray report                                                                                         X
12
      256. March 21, 2013 report of Dr. Samir Damani                                                                                      X
13    257. August 16, 2013 report of Dr. Wayne Anderson                                                                                   X

14    258. August 16, 2013 cervical spine x-ray report                                                                                    X
      259. December 10, 2013 report of Dr. Perminder Parmar                                                                               X
15
      260. December 14, 2013 CT sinus report                                                                                              X
16    261. January 14, 2014 report of Dr. Perminder Parmar                                                                                X

17    262. February 13, 2014 report of Dr. Tawny Thanh-Ngoc                                                                               X
      263. February 26, 2014 report of Dr. Michael Magpile                                                                                X
18
      264. March 7, 2014 report of Dr. Wayne Anderson                                                                                     X
19    265. April 14, 2014 report of Dr. Tawny Thanh-Ngoc                                                                                  X

20    266. April 16, 2014 report of Dr. Wayne Anderson                                                                                    X
      267. July 21, 2014 ambulance report                                                                                                 X
21
      268. July 21, 2014 CT head report                                                                                                   X
22    269. July 21, 2014 report of Dr. Martin Griglak                                                                                     X

23    270. July 23, 2014 report of Dr. Wayne Anderson                                                                                     X
      271. October 25, 2014 report of Dr. Wayne Anderson                                                                                  X


     Pre-Trial Order – Page 16                                                                                                            FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                              1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                       S EATTLE , WA 98101
                                                                                                                                                          (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 17 of 22




                                                                                                                Admissibility Stipulated



                                                                                                                                                                                             Authenticity and Admissibility Disputed
                                                               Admissibility Stipulated as Demonstrative Only



                                                                                                                                           Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                       Objection

                                                                                                                                                                                                                                                   Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      272. November 13, 2014 report of Dr. Ziad Allos                                                                                      X
10    273. November 13, 2014 left shoulder x-ray report                                                                                    X

11    274. December 2, 2014 report of Ziad Allos                                                                                           X
      275. January 15, 2016 report of Dr. Wayne Anderson                                                                                   X
12
      276. March 14, 2016 report of Dr. Wayne Anderson                                                                                     X
13    277. April 7, 2016 report of Dr. Shirley Yee                                                                                         X

14    278. May 28, 2016 report of Dr. Wayne Anderson                                                                                       X
      279. October 3, 2016 report of Dr. Wayne Anderson                                                                                    X
15
      280. October 3, 2016 report of Mansour Mofidi                                                                                        X
16    281. October 12, 2016 report of Dr. Wayne Anderson                                                                                   X

17    282. October 28, 2016 report of Dr. Sanjeev Bhavnani                                                                                 X
      283. December 2, 2016 report of Dr. Ziad Allos                                                                                       X
18
      284. December 2, 2016 lumbosacral spine and right knee                                                                               X
19         x-ray reports
      285. December 9, 2016 report of Dr. Wayne Anderson                                                                                   X
20    286. January 20, 2017 report of Dr. Wayne Anderson                                                                                   X

21    287. January 24, 2017 report of Dr. Wayne Anderson                                                                                   X
      288. March 3, 2017 report of Dr. Ziad Allos                                                                                          X
22
      289. March 10, 2017 report of Dr. Ziad Allos                                                                                         X
23    290. May 3, 2017 report of Dr. Wayne Anderson                                                                                        X
      291. June 1, 2017 brain MRI report                                                                                                   X

     Pre-Trial Order – Page 17                                                                                                             FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                               1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                        S EATTLE , WA 98101
                                                                                                                                                           (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 18 of 22




                                                                                                              Admissibility Stipulated



                                                                                                                                                                                           Authenticity and Admissibility Disputed
                                                             Admissibility Stipulated as Demonstrative Only



                                                                                                                                         Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                     Objection

                                                                                                                                                                                                                                                 Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      292. August 3, 2017 report of Dr. Ziad Allos                                                                                       X
10    293. August 9, 2017 report of Dr. Robert Sablove                                                                                   X

11    294. September 22, 2017 cervical spine x-ray report                                                                                X
      295. September 22, 2017 head CT report                                                                                             X
12
      296. September 22, 2017 report of Dr. Cristopher                                                                                   X
13         Saucedo
      297. October 5, 2017 report of Dr. Denise Sulo                                                                                     X
14    298. October 30, 2017 report of Dr. Ziad Allos                                                                                     X

15    299. February 12, 2018 report of Dr. Ziad Allos                                                                                    X
      300. July 9, 2018 report of Dr. Ziad Allos                                                                                         X
16
      301. July 12, 2018 report of Dr. Sanjeev Bhavnani                                                                                  X
17    302. July 17, 2018 report of Dr. Robert Sarnoff                                                                                    X

18    303. July 24, 2018 report of Dr. Robert Sarnoff                                                                                    X
      304. August 24, 2018 brain MRI report                                                                                              X
19
      305. August 27, 2018 report of Dr. Chien Chen                                                                                      X
20    306. September 14, 2018 report of Dr. Chien Chen                                                                                   X

21    307. October 11, 2018 report of Dr. Sanjeev Bhavnani                                                                               X
      308. October 15, 2018 report of Dr. Perminder Parmar                                                                               X
22
      309. October 31, 2018 report of Dr. Anthony Novo                                                                                   X
23    310. December 31, 2018 report of Dr. Amdabi Chung                                                                                  X
      311. January 9, 2019 report of Dr. Chien Chen                                                                                      X

     Pre-Trial Order – Page 18                                                                                                           FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                             1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                      S EATTLE , WA 98101
                                                                                                                                                         (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 19 of 22




                                                                                                                 Admissibility Stipulated



                                                                                                                                                                                              Authenticity and Admissibility Disputed
                                                                Admissibility Stipulated as Demonstrative Only



                                                                                                                                            Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                        Objection

                                                                                                                                                                                                                                                    Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      312. January 17, 2019 brain MRI report                                                                                                X
10
      313. January 18, 2019 to January 26, 2019 hospital                                                                                    X
           admission reports
11    314. January 18, 2019 head CT report                                                                                                  X

12    315. January 21, 2019 head CT report                                                                                                  X
      316. January 23, 2019 head CT report                                                                                                  X
13
      317. January 24, 2019 head CT reports                                                                                                 X
14    318. January 30, 2019 head CT report                                                                                                  X

15    319. February 1, 2019 report of Dr. Alexa Smith                                                                                       X
      320. February 5, 2019 report of Dr. Ziad Allos                                                                                        X
16
      321. February 15, 2019 report of Dr. Michelle Van Noord                                                                               X
17    322. February 20, 2019 report of Dr. Ziad Allos                                                                                       X

18    323. March 1, 2019 head CT report                                                                                                     X
      324. March 8, 2019 report of Dr. Alexa Smith                                                                                          X
19
      325. March 20, 2019 report of Dr. Michelle Van Noord                                                                                  X
20    326. April 5, 2019 report of Dr. Michelle Van Noord                                                                                   X

21    327. May 1, 2019 report of Dr. Chien Chen                                                                                             X
      328. June 1, 2019 head CT report                                                                                                      X
22
      329. June 13, 2019 report of Dr. Amdabi Chung                                                                                         X
23    330. July 26, 2019 report of Dr. Sanjeev Bhavnani                                                                                     X
      331. August 10, 2019 chest CT report                                                                                                  X

     Pre-Trial Order – Page 19                                                                                                              FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                                1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                         S EATTLE , WA 98101
                                                                                                                                                            (206) 501-4446
             Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 20 of 22




                                                                                                                Admissibility Stipulated



                                                                                                                                                                                             Authenticity and Admissibility Disputed
                                                               Admissibility Stipulated as Demonstrative Only



                                                                                                                                           Authenticity Stipulated, Admissibility Disputed




                                                                                                                                                                                                                                       Objection

                                                                                                                                                                                                                                                   Admitted
 1   #      Description

 2

 3

 4

 5

 6

 7

 8

 9
      332. August 12, 2019 report of Dr. Michelle Van Noord                                                                                X
10    333. September 9, 2019 report of Dr. Ziad Allos                                                                                      X

11    334. October 9, 2019 report of Dr. Chien Chen                                                                                        X

12    335. December 5, 2019 telephone encounter with                                                                                       X
           Pascale Fares, RN
      336. December 6, 2019 report of Dr. Amdabi Chung                                                                                     X
13
      337. December 9, 2019 report of Christopher Saucedo                                                                                  X
14    338. December 9, 2019 head CT report                                                                                                 X

15    339. December 9, 2019 brain MRI report                                                                                               X
      340. December 26, 2019 telephone encounter                                                                                           X
16
      341. January 20, 2020 report of Dr. Michelle Van Noord                                                                               X
17    342. March 5, 2020 report of Dr. Ziad Allos                                                                                          X

18    343. Excerpts of Billing Records Obtained by Subpoena                                                                                                                                                                            MIL
           from SENTA Clinic
19    344. Excerpts of Billing Records Obtained by Subpoena                                                                                                                                                                            MIL
           from Scripps Memorial Hospital
20    345. Film Selections of Chitra Venkatasubramanian,                                                        x
           M.B.B.S, M.D, MSc.
21    346. Billing Chart                                                                                                                                                                                                               MIL
      347. HAL 0030 Eurodam Medical Center – Refund                                                             x
22

23



     Pre-Trial Order – Page 20                                                                                                             FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                                                                                               1109 – 1 ST A VENUE , S UITE 501
                                                                                                                                                        S EATTLE , WA 98101
                                                                                                                                                           (206) 501-4446
              Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 21 of 22




 1           (No party is required to list any exhibit which is listed by another party, or any exhibit to

 2   be used for impeachment only. See LCR 16 for further explanation of numbering of exhibits).

 3   Other Rulings

 4   1.      If a witness testifies live or via videoconference, the transcript of the witness’s deposition
             may be used for impeachment purposes only, except that plaintiff’s deposition may be
 5           used for any purpose.

 6   2.      Each witness's testimony shall be taken in one session; after direct examination by the
             party calling the witness and cross-examination by the opposing party, the opposing party
 7           may then alert the Court that cross-examination has been completed and proceed to
             conduct any direct examination of the witness.
 8
     3.      Counsel shall meet and confer concerning the admissibility of exhibits and file an updated
 9           exhibit list. Counsel shall email the Court’s law clerk a copy of the exhibit list in either
             Word or Excel format.
10
     4.      All exhibits as to which admissibility is stipulated will be admitted on the first day of trial.
11
     5.      Written objections to the draft set of jury instructions circulated on September 11, 2020,
12           remain due on Tuesday, September 22, 2020.

13
             DATED this 21st day of September, 2020.
14

15

16
                                                             A
                                                             Thomas S. Zilly
                                                             United States District Judge
17

18
     FORM APPROVED:
19
     /s/ David P. Roosa
20   David P. Roosa, WSBA #45266
     Kenneth R. Friedman, WSBA #17148
21   FRIEDMAN|RUBIN PLLP
     1109 – 1st Avenue, Suite 501
22   Seattle, WA 98101
     Telephone: (206) 501-4446
23   E-mail: droosa@friedmanrubin.com
             kfriedman@friedmanrubin.com
     Attorneys for Plaintiff
      Pre-Trial Order – Page 21                                                  FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                            1109 – 1 ST A VENUE , S UITE 501
                                                                                      S EATTLE , WA 98101
                                                                                         (206) 501-4446
              Case 2:19-cv-00865-TSZ Document 56 Filed 09/21/20 Page 22 of 22




 1

 2
     /s/ Lisa M. Conner
 3   Lisa M. Conner, WSBA #51257
     Melody C. Chang, WSBA #51612
 4   FLYNN, DELICH & WISE LLP
     One Word Trade Center, Suite 1800
 5   Long Beach, CA 90831-1800
     Telephone: (562) 435-2626
 6   Email: lisac@fdw-law.com
              melodyc@fdw-law.com
 7   Attorneys for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      Pre-Trial Order – Page 22                               FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ         1109 – 1 ST A VENUE , S UITE 501
                                                                   S EATTLE , WA 98101
                                                                      (206) 501-4446
